Filed 3/13/15 P. v. Snyder CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B260959

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA043498)
         v.

RYAN ANTHONY SNYDER,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Alan B.
Honeycutt, Judge. Dismissed.
         Ryan Anthony Snyder, in pro. per.
         No appearance for Plaintiff and Respondent.
      Defendant, Ryan Anthony Snyder, purports to appeal from an order denying his
motion to vacate the judgment. The gravamen of defendant’s papers filed in the trial
court resembles a habeas corpus petition. We recognized the order under review may not
be appealable. We have a duty to raise issues concerning our jurisdiction on our own
motion. (Jennings v. Marralle (1994) 8 Cal.4th 121, 126; Olson v. Cory (1983) 35
Cal.3d 390, 398.) Hence, we issued an order to show cause and calendared the matter of
argument which was waived.
      The denial of a motion to vacate the judgment is, under our circumstances,
nonappealable. (People v. Banks (1959) 53 Cal.2d 370, 378; People v. Gallardo (2000)
77 Cal.App.4th 971, 980.) In many respects, defendant’s paperwork bears a remarkable
resemblance to a habeas corpus petition. The denial of a habeas corpus petition is not
appealable. (In re Clark (1993) 5 Cal.4th 750, 767, fn. 7; In re Hochberg (1970) 2 Cal.3d
870, 876, disapproved on other grounds in In re Fields (1990) 51 Cal.3d 1063, 1070, fn.
3.) Thus, the order under review is not appealable.
      The appeal is dismissed.


                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           TURNER, P. J.



We concur:



      MOSK, J.



      KRIEGLER, J.



                                            2